EXHIBIT 10.16

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (this “Agreement”) is entered into as of
September 9, 2019 by and between Viking Energy Group, Inc., a Nevada corporation
(the “Company”) and Mark S. Finckle (the “Grantee”).

 

RECITALS

 

A. The Company desires to issue shares of the Company’s common stock, par value
$.001 per share (“Common Stock”) to Grantee as an incentive to maximize the
value of the Company and its Affiliates in connection with the performance of
Grantee’s future services to the Company and its Affiliates.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and as an inducement to the
Company to issue Restricted Shares to Grantee, Grantee and the Company hereby
covenant and agree as follows:

 

1. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in Exhibit A attached to this Agreement.

 

2. Issuance of Restricted Shares. On and subject to the terms of this Agreement,
the Company hereby issues Grantee 1,000,000 shares of Common Stock (“the
“Restricted Shares”).

 

3. Terms of Issuance.

 

(a) Grantee’s Restricted Shares and Grantee’s rights as a stockholder of the
Company are subject to the Organizational Documents of the Company in all
respects.

 

(b) Grantee shall (i) make a timely election under Section 83(b) of the Code
with respect to the Restricted Shares that, as of the Effective Date, are
subject to a “substantial risk of forfeiture” within the meaning of Section 83
of the Internal Revenue Code and the Treasury Regulations promulgated thereunder
and (ii) consult with the Grantee’s tax advisor to determine the tax
consequences of filing such an election under Section 83(b) of the Code. It is
the Grantee’s sole responsibility, and not the responsibility of the Company or
any of its Affiliates, to timely file an election under Section 83(b) of the
Code even if the Grantee requests the Company or any of its Affiliates or any of
their respective managers, directors, officers, employees, agents or authorized
representatives (including attorneys, accountants, consultants, bankers,
lenders, prospective lenders or financial representatives) to assist in making
such filing and even if any of such Persons agree to do so. For the avoidance of
doubt, the Grantee shall be solely responsible for any tax liability that may
result from any failure to make a timely election under Section 83(b) of the
Code with respect to the Restricted Shares described in clause (i) of this
Section 3(b).

 

4. Vesting of Restricted Shares.

 

(a) On September 9th, 2019, fifty percent (50%) of the Restricted Shares shall
be “Vested Restricted Shares” for purposes of this Agreement. Fifty percent
(50%) of the Restricted Shares issued pursuant to this Agreement shall initially
be “Unvested Restricted Shares” for purposes of this Agreement. Unvested
Restricted Shares shall be subject to all of the restrictions specified in this
Agreement. Unvested Restricted Shares shall become Vested Restricted Shares (as
defined below) in accordance with the provisions of this Section 4.

 



 1

  



 

(b) Grantee may not Transfer all or any portion of the Unvested Restricted
Shares without the prior written consent of the Company.

 

(c) Except as otherwise provided in this Section 4, the Unvested Restricted
Shares shall become Vested Restricted Shares on March 1, 2020 unless on or prior
to such date Grantee has resigned from his employment with the Company, or is
terminated for cause, in which case the Grantee shall forfeit any rights to the
Unvested Restricted Shares. For greater certainty, if the Company terminates the
Grantee’s employment without cause before March 1, 2020 the Unvested Restricted
Shares shall become Vested Restricted Shares on March 1, 2020.

 

(d) Notwithstanding anything to the contrary in this Agreement, all Unvested
Restricted Shares shall become Vested Restricted Shares immediately prior to a
Change of Control.

 

(e) Vested Restricted Shares shall (i) no longer be subject to the restrictions
on Unvested Restricted Shares specified in this Agreement (but shall remain
subject to the restrictions on Restricted Shares in general) and (ii) carry all
of the rights conferred on shares of Common Stock.

 

(f) The Company shall use reasonable efforts to include any Vested Restricted
Shares in any registration statement filed by the Company with the Securities
and Exchange Commission concerning the resale of any of the Company’s
securities, subject to any restrictions imposed by law or any existing
agreements to which the Company is a party.

 

5. Certain Representations. Grantee hereby represents and warrants to the
Company that:

 

(a) Grantee is: (i) an “accredited investor” as defined in Rule 501 under the
Securities Act by reason of meeting the criteria he has initialed on Exhibit A
to this Agreement, and by reason of Grantee’s business and financial experience
has such knowledge and experience in financial and business matters so as to be
capable of evaluating the merits and risks of an investment in the Common Stock
and making an informed investment decision with respect thereto; (ii) acquiring
the Restricted Shares solely for its own account and not with a view to any
distribution or disposition thereof; and (iii) Grantee has obtained or had
access to all information he considers necessary to weigh the merits and risks
of an investment in the Common Stock and has had the opportunity to ask, and has
received answers to, questions about the Company and the Common Stock from
Company management.

 

(b) Grantee understands and acknowledges that the Restricted Shares: (i) have
not been registered under the Securities Act of 1933, as amended, or registered
or qualified under any applicable state securities laws in reliance upon
specific exemptions therefrom; and (ii) may not be Transferred or sold except in
accordance with the terms of this Agreement and pursuant to a transaction
registered under the Securities Act of 1933, as amended, and any applicable
state securities laws or in the opinion of counsel satisfactory to the Company
is exempt from registration thereunder. All certificates evidencing the
Restricted Shares shall bear a restrictive legend setting forth the restrictions
described in this Section 6.

 

6. Employment. Nothing in this Agreement shall be deemed to: (a) create any
employment agreement between Grantee and the Company or any of their respective
Affiliates; (b) prevent Grantee, the Company or their Affiliates from
terminating Grantee’s employment or engagement at any time, for any reason
(including without Cause) or for no reason; (c) give Grantee any right to be
retained in employment by the Company for any period of time; or (d) give
Grantee any right to any compensation, remuneration or benefits other than as
expressly set forth herein. The Company makes no representation or warranty
concerning the value of the Restricted Shares.

 



 2

  



 

7. Notices. All notices, requests, demands and other communications provided for
by this Agreement shall be in writing and shall be deemed to have been duly
given when delivered by email, in person, by nationally recognized overnight
courier, or mailed by United States certified mail, return receipt required,
postage prepaid, addressed as follows:

 



 

If to the Company to:

 

Viking Energy Group, Inc.

 

1330 Avenue of the Americas, Suite 23A

 

New York, New York 10019

 

Email: [redacted]

 

If to Grantee to:

 

Mark S. Finckle

 

[redacted]

 

Email: [redacted]



 

8. Governing Law. The provisions of this Agreement shall be construed in
accordance with the substantive local law of the State of Delaware, without
consideration of the conflicts of law provisions thereof.

 

9. Remedies. Each party acknowledges that the other party will have no adequate
remedy at law if the first party violates certain of the terms of this
Agreement, and that the other party shall have the right, to the extent
permitted by applicable law, in addition to any other rights or remedies it may
have, to obtain from any court of competent jurisdiction, injunctive relief to
restrain any breach or threatened breach hereof or otherwise to specifically
enforce the provisions hereof.

 

10. Waiver. No waiver of any obligation, right or remedy under this Agreement
shall be effective, unless such waiver is made in writing, specifying the terms
of this Agreement. Any such waiver by either party of any of its rights or
remedies hereunder on any occasion shall not be a bar to the exercise of the
same right or remedy on any subsequent occasion or of the exercise of any other
right or remedy at any time.

 

11. Integration and Amendments. This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes any prior agreement or understanding, whether written or oral,
relating to such subject matter. No modification or amendment to this Agreement
shall be effective or binding unless in writing, specifying such modification or
amendment, executed by both of the parties hereto.

 

12. Compliance with Section 409A of the Code. The Company and Grantee intend
that any amounts or benefits payable or provided under this Agreement comply
with the provisions of Section 409A of the Code and the Treasury Regulations
relating thereto so as not to subject Grantee to the payment of the tax,
interest and any tax penalty which may be imposed under Section 409A; provided,
however, that nothing in this Agreement shall be interpreted or construed to
transfer any liability for any tax (including a tax or penalty due as a result
of a failure to comply with Section 409A) from the Grantee to the Company or to
any other individual or entity. The provisions of this Agreement shall be
interpreted in a manner consistent with such intent. In furtherance thereof, to
the extent that any provision hereof would otherwise result in Grantee being
subject to payment of tax, interest and tax penalty under Section 409A, the
Company and Grantee agree to amend this Agreement in a manner that brings this
Agreement into compliance with Section 409A and preserve to the maximum extent
possible the economic value of the relevant payment or benefit under this
Agreement to Grantee. Any taxable reimbursement shall be paid no later than
December 31 of the  year after the year in which the expense is incurred and
shall comply with Treas. Reg. $ 1.409A- 3(i)(1)(iv).

 



 3

  



 

13. Severability. If any provision, paragraph or subparagraph of this Agreement
is adjudged by any court to be void or unenforceable, in whole or in part, such
an adjudication shall not be deemed to affect the validity of the remainder of
the Agreement, and all other provisions, sections and subsections of this
Agreement shall be severable from every other provision, section or subsection
and each constitutes a separate and distinct covenant.

 

14. Reimbursement for Expenses. If litigation or other action is commenced
between the parties concerning any dispute arising out of or relating to this
Agreement, the prevailing party in the action will be entitled, in addition to
any other award that may be made, to recover all court costs or other official
costs and all reasonable expenses associated with the action, including without
limitation reasonable attorney’s fees and expenses.

 

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument,
respectively. Executed copies of the signature pages of this Agreement sent by
facsimile or transmitted electronically in Portable Document Format (“PDF”)
shall be treated as originals, fully binding and with full legal force and
effect, and the Parties waive any rights they may have to object to such
treatment. Any party delivering an executed counterpart of this Agreement by
facsimile or PDF also may deliver a manually executed counterpart of this
Agreement, but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

 

16. Conditional. Notwithstanding anything herein to the contrary, the Company’s
obligations herein are conditional upon the Grantee executing an Employment
Agreement with the Company on terms and conditions satisfactory to each party,
and the Granting actually commencing his employment with the Company on the date
contemplated in said Employment Agreement.

 

(Signature Page Follows)

 



 4

  



 

 IN WITNESS WHERE OF , the parties have executed this Restricted stock Agreement
effective as of the Effective Date above.

 

 VIKING ENERGY GROUP, INC.    By:/s/ James A. Doris,

 

 

James A. Doris,   President and Chief Executive Officer 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

/s/ Mark S. Finckle

 

 

Name:

Mark S. Finckle

 

 



 5

  



 

EXHIBIT A

DEFINED TERMS

 

The following terms, as used in this Agreement and in any correspondence or
other communications between the parties in performing or in connection with
this Agreement, shall have the meaning ascribed as follows:

 

(a) “Affiliates” means with respect to any Person, (a) any Person directly or
indirectly controlling, controlled by or under common control with such Person;
(b) any Person owning or controlling fifty percent (50%) or more of the
outstanding voting securities or interests of such Person; (c) any officer,
director, member, manager, trustee or (limited or general) partner of such
Person or of any Person specified in (a) or (b) above; and (d) any Person in
which any officer, director, member, manager, trustee or (limited or general)
partner of any Person specified in (c) above is an officer, director, member,
manager, trustee, or (limited or general) partner. For purposes of this
definition, “control” (including, with correlative meaning, controlled by and
under common control with) of a Person means the direct or indirect possession
of the power to direct or cause the direction of management or policies of such
Person through any means.

 

(b) “Cause,” shall mean by reason of such Grantee’s: (A) conviction of, or plea
of nolo contendere to, any felony or to any crime or offense causing substantial
harm to the Company or its Affiliates or involving acts of theft, fraud,
dishonesty, embezzlement, moral turpitude, or similar conduct, (B) repeated
intoxication by alcohol or drugs during the performance of such Grantee’s duties
in a manner that materially and adversely affects the Grantee’s performance of
such duties, (C) malfeasance, in the conduct of such Grantee’s duties,
including, but not limited to, (1) misuse or diversion of funds of the Company
or its Affiliates, (2) embezzlement, or (3) misrepresentations or concealments
on any written reports submitted to or on behalf of the Company or its
Affiliates, (D) violation of any provision of this Agreement, or (E) failure to
perform the duties of such Grantee’s employment or service relationship with the
Company or its Affiliates after the Grantee shall have been informed, in
writing, of such material failure and given a period of not less than 30 days to
remedy the same, or (F) failure to follow or comply with the reasonable and
lawful written directives or policies of the Company or any Affiliate of the
Company by which such Grantee is employed or in a service relationship with.

 

(c) “Change in Control” shall mean that any one of the following applies:

 

(i) The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of 40% or more of the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”). For
purposes of this paragraph (i) the following acquisitions by a Person will not
constitute a Change in Control: (A) any acquisition directly from the Company;
(B) any acquisition by the Company; or (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company.

 

(ii) If James A. Doris ceases to be an officer or director of the Company.

 

(iii) The consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) the
individuals and entities who were the beneficial owners, respectively, of the
outstanding common stock of the Company and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of, respectively, the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions to one another as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 40% or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity except to the extent that such
ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the Board of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

(iv) The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

 



 6

  



 

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

(e) “Organizational Documents” means (a) in the case of a Person that is a
corporation, its articles or certificate of incorporation and its by-laws,
regulations, shareholders agreement, or similar governing instruments required
by the laws of its jurisdiction of formation or organization; (b) in the case of
a Person that is a partnership, its articles or certificate of partnership,
formation or association, and its partnership agreement (in each case, limited,
limited liability, general or otherwise); (c) in the case of a Person that is a
limited liability company, its articles or certificate of formation or
organization, and its limited liability company agreement or operating
agreement; and (d) in the case of a Person that is none of a corporation,
partnership (limited, limited liability, general or otherwise), limited
liability company or natural person, its governing instruments as required or
contemplated by the laws of its jurisdiction of organization.

 

(f) “Person” means and includes any individual, corporation, partnership,
association, limited liability company, trust, estate, joint venture, or other
entity.

 

(g) “Transfer” means, when used as a noun, any direct or indirect sale, gift,
mortgage, hypothecation, pledge, granting of a security interest, assignment,
attachment, or other Transfer; and, when used as a verb, means, to sell, give,
hypothecate, pledge, grant a security interest, assign, or otherwise Transfer,
in either case whether voluntary or involuntary. The terms “Transferee,”
“Transferor,” “Transferred,” and other forms of the word “Transfer” shall have
the correlative meanings.

 



 

7



 